Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the amendment filled on 6/30/2022. The amendment has been entered. Claims 1, 3-6 have been cancelled and claim 9 has been newly added. Claims 2, 7-9 are pending, with claims 8 and 9 being independent in the instant application.
Response to Arguments
3. 	Applicant's Arguments/Remarks filed on 6/30/2022 on page 8 regarding “Claim Objections” have been fully considered, but found unpersuasive in view
of the amended claim 7. Therefore, the previous rejections regarding Claim Objections are being amended in this current office action. (See analysis below Claim Objections).
	Applicant's Arguments/Remarks filed on pages 8-9 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. However, a new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).


Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
5.	Claims 7 is objected to because of the following informalities:
	Claim 7 recited “human system interface (HIS)”, the shortened version is HIS here, instead of HSI. Examiner assumes, a minor typo has been occurred in this scenario.  Therefore, a possible correction is required to amend this term as “human system interface (HSI)”.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 9 recite the limitations “determine __ concept of a design condition from the results of the comparisons”, a missing antecedent identifier is present in this limitation. It is not clear here, if it is a newly determined concept or is it determined from the “a concept database that stores concepts for different design conditions”. The following clause in claim 8 recites “generate an updated HF concept based on the results of the comparison”, it is not clear what is the differences between the determined “concept” and the “updated HF concept” because both of these concepts are “[based on/from] the results of analysis/comparisons”. The recitation in claim limitation “results of the comparison, the at least one concept having an influence …” has a lack of antecedent basis because there is no previous recitation of “at least one concept”, in rest of the claim limitations in claim 8 and 9. Further, the abovementioned recitation “determine concept of a design condition” has not been referred back to the claim itself, (i.e. after determining the concept, what would be the next step?). This amounts to a gap between claim elements as this first recitation seem unrelated to the rest of the claim. For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the recitation of claims 8 and 9 “determine concept of a design condition” is a concept for different design conditions that is stored in concept database.
Therefore, claims 8 and 9 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter, for abovementioned reasons. Appropriate corrections are required.
	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over a document “Human-System Interface Complexity and Opacity Part II: Methods and Tools to Assess HSI Complexity” by Farzan Sasangohar (hereinafter Farzan), in view of a book “Designing for Human Reliability: Human Factors Engineering in the Oil, Gas, and Process Industries” by Ronald W. McLeod (published in 2015, hereinafter McLeod).
Regarding claim 8, Farzan teaches a user feedback processing device that is configured to include a concept database that stores concepts for different design conditions, (Under BRI, Examiner would interpret the “design conditions” as plant design conditions or constraints while considering the “man-machine concept” (according to Specification of current application at para [0055]). Farzan discussed in page 6-7 under section 2.1: “The Nuclear Regulatory Commission (NRC) maintains several incident report databases that could be used as plausible resources to discover the systematic factors or sources of complexity, including human error, which led to previous accidents. This concept is further explored … the influence of the subjective views of the humans involved in preparation of such incident reports …”. In page 14-15 under section 4.2, it has been discussed, several NRC-maintained incident databases, including Human Event Repository and Analysis (HERA) were parsed for complexity-related operator mistakes and errors. HERA is an incident report database designed to make available empirical human performance as well as system’s fault data from 22 commercial nuclear plant incidents. For example, they all reflect human performance considerations, and report a common cause failure. HERA database was originally designed by NRC researchers to support their Human Reliability Analysis (HRA) research. Each incident in HERA is broken down into hundreds of sub-events that provide the chronological sequence of human, equipment and off-plant sub-events. An enormous amount of detailed information regarding human performance insights as well as a timeline of events, makes possible a systematic analysis to identify a chronological progression of human actions, inactions and interactions within the plants. Here, Farzan discussed about the “concept database” as “HERA incident report database” that stores man-machine concepts (Applicant’s specification para [0030] states man-machine concepts as design condition concepts) i.e. HERA database reflected human performance considerations and reported a common cause failure by human performance and system’s fault data from 22 commercial nuclear plant incidents. The detailed information regarding human performance insights as well as a timeline of events, chronological progression of human actions, inactions and interactions within the plants, indicated about the different design conditions of the plant. Moreover, it has been disclosed in page 24 under section 4.6: “A network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database.” Therefore, Farzan teaches a user feedback processing device as “network visualization and analysis tool called CXVIZ” that is configured to include a concept database “HERA database”).
Farzan teaches the concepts including specification items and  2Application No.: 16/311,292Docket No.: P181306US00information indicating an improvement or deterioration of the specification items so as to be associated with each other; (Applicant of this current Application mentioned about “specification item” at para [0055] “man-machine concept” as one of the concept, therefore Examiner would interpret an improvement10 needed for the specification item that is related to the “man-machine concept” or interaction between the operator and machine. Farzan discussed in page 1-2, under ‘Introduction’, Although advanced technologies may enable a more efficient working environment and provide more functionality, they may introduce additional complexity to the NPP operations, the fields of Human-Computer Interaction (HCI) and Human Factors (HF) needed to consider to have a clear prescription of ‘how’ and ‘what’ information be visualized in displays. Modern and computerized control rooms may challenge human operators’ cognitive abilities by presenting information in complex ways. It is critical that new reactor control rooms are designed and built with the cognitive needs of operators at the forefront. Therefore, Farzan mentioned about objective of this research is to identify factors that contribute to complexity in new and advanced nuclear power plant systems and Human-System Interfaces (HSI) i.e. to understand the sources of complexity in predicting human reliability in HSIs of NPP control rooms are essential factors and therefore are considered as concepts (complexity in new and advanced nuclear power plant systems and Human-System Interfaces (HSI)) included as the specification items. It has been discussed in page 11 (in last para), control room designers are responsible for identifying the error potentials in the design process and are required to conform to the NRC’s design and human factors standards. Therefore, designers should adopt strategies to identify complexity-induced human error potentials within the system and mitigate sources that exacerbate perceived complexity. Large discrepancies in complexity views of control room designers and operators is a serious issue, also some of the potential sources for human error may not be considered in the design. The effects of such disparity was apparent in the “Three Mile Island incident” in which ambiguous control room instruments and indicators resulted in failure of plant operators to recognize the problematic situation (i.e., operators were not aware of a stuck-open pilot-operated relief valve (PORV) that caused a large amount of coolant to escape, because large amount of irrelevant, misleading or incorrect information had been presented to the operators). Here, the example provided above (Three Mile Island incident) indicated the deterioration (or failure of the plant) of the specification items such as the ambiguous control room instruments and the large amount of irrelevant, misleading or incorrect provided through Human-System Interfaces (HSI), was clear indication or information related to the deterioration of specification items (NPP control room environment and HSI)). 
and Farzan teaches to include a feedback processor configured to generate an HF concept based on an operation experience in the concepts, constraints of a plant, and a past operation experience at similar plants based on the results of the HFE analysis; (Under BRI, Examiner would interpret the “constraints of a plant” as plant design conditions or constraints while considering the “man-machine concept” or Human Factor/HF concept. Farzan discussed in page 14-15 under section 4.2 about HFE analysis on operation experience in the concepts (i.e. man-machine concept), constraints of a plant, and a past operation experience at similar plants or in NPP plant i.e. HERA database reflected human performance considerations and reported a common cause failure by human performance and system’s fault data from 22 commercial nuclear plant incidents. The detailed information regarding human performance insights as well as a timeline of events, chronological progression of human actions, inactions and interactions within the plants, indicated about the HF concept, constraints of a plant and past operation experience as well. It has been disclosed in page 19 under section 4.4, it has been disclosed “The identification of interactions between the sources of complexity is important in order to understand the overall complexity of the NPP control room environment. Due to the richness of incident information included in the HERA database, the interconnections between NPP sources of complexity can be represented and explored via a network representation. A Complexity Source Network (CSN) was used to represent the identified sources of complexity and their interrelations for each incident (Figure 4). In a CSN, nodes represent sources of complexity and links between two nodes represent the interactions between the sources.” Moreover, it has been discussed in page 24 and 29 that a network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database. A software package called CXBundle was developed that includes the CXVIZ tool. Here, an example of HF concept as “Complexity Source Network (CSN)” was generated to represent the identified sources of complexity and their interrelations for each incident. In a CSN, nodes represent sources of complexity and links between two nodes represent the interactions between the sources. These interactions are captured as the co-occurrence of those sources within a single sub-event in a particular incident. Therefore, it is understood that the software (CXBundle developed in the CXVIZ tool) as the feedback processor, generated the HF concept as CSN, which is based on an operation experience in the ma-machine interaction/concept, constraints of a plant, and a past operation experience at similar plants (NPP plant) based on the results of the HFE analysis (as discussed above)).
wherein further Farzan teaches the processor is configured to execute instructions to investigate using a questionnaire of experienced staff members and analyze the concepts based on a psychological point of view in cognitive engineering; (Farzan disclosed in page 52 under ‘Conclusion’ (at last para): “In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. It has been discussed in page 14 under section 4.1: “One of the most important goals of this research is to identify the factors that contribute to complexity in NPP control rooms (research question 1) … an online questionnaire was designed to obtain data from operators in terms of what they perceived as contributors to their job complexity. Finally, several subject matter experts (SMEs) were identified and interviewed to offer their opinion on sources of complexity. The qualitative analysis of gathered data led to the generation of an initial list of complexity sources in NPP control rooms.” Here, the complexity analysis software bundle (CXBundle) was developed in the network visualization and analysis tool called CXViz in order to facilitate this investigation and analysis. Therefore, it is considered that the programming code of CXBundle as the instructions from the computer program (software) being executed to investigate the questionnaire of experienced staff members (operators perceived as contributors to their job complexity). Moreover, it has been disclosed in page 52 under ‘Conclusion’ (at 1st para): “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, … Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance.” Therefore, Farzan teaches the concepts (human cognitive limitations by presenting information in complex ways) being analyzed based on a psychological point of view in cognitive engineering (because systematic analyses on literature review and operator interviews led/helped to understand the human performance i.e. psychological point of view in cognitive engineering)).
and Farzan teaches to compare the concepts with each other, the concepts including a result of analysis by the processor, (Farzan discussed in page 52 under ‘Conclusion’, a methodology to study objective and subjective complexity in NPP control rooms is proposed in this paper, in order to mitigate important complexity sources that contribute to human performance, it is vital to identify such sources, and the disparities/differences between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs. In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Future work will include embedding the subjective representations in CXViz and analyzing the differentials between the objective and subjective views of complexity. Such analyses, including both quantitative and qualitative elements, will be conducted to determine what complexity mitigations could have the greatest impact on improved operator performance and overall plant safety.” Further, it has been discussed in page 44-45 under section 5.2, C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database. Here, the C programming language was used to develop a tool called CXSurvey, therefore it is understood this programming language used in a tool or computer system i.e. the processor of the computer updated the survey result or concept. The objective and subjective complexity sources related to NPP control rooms being analyzed/compared by the CXBundle software in the CXViz tool. Therefore, the concepts (objective and subjective views of complexity) being analyzed or compared with each other that include a result of analysis (surveys are performed in CXSurvey, as discussed) by the computer processor (e.g. CXBundle software in the CXViz tool through CXSurvey)).
Farzan teaches determine concept of a design condition from the results of comparisons, the at least one concept having an influence on the specification item that a user desires to improve; (Farzan disclosed in page 52 under ‘Conclusion’: “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, it is vital not only to identify such sources, but also the disparities between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs and approval of such designs are realistic. Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance. Network representation was used to identify the interconnections between such sources.” Here, the comparison or disparities between the objective and subjective complexity sources being considered in the Next generation NPP control rooms which helped to mitigate important complexity sources that contribute to human performance. This is the concept having an influence on the specification item (human performance or human cognitive limitations) that a user desires to improve (because systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance)).
wherein Farzan teaches the user feedback processor is further configured to update the concept database and generate an updated HF concept based on the results of the comparison; (Farzan disclosed in page 44-45 under section 5.2: “In order to gather subjective complexity data from the stakeholders, a digital survey was developed. Since the survey interview was used as the main method to gather subjective data, the iPad platform was used for its portability and interactivity. The Objective C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database …”. Here, the C programming language was used to develop a tool called CXSurvey, therefore it is considered this programming language used in a tool or computer system i.e. the processor of the computer updated the survey result or concept (e.g. stakeholders’ opinion on the identified sources of complexity is gathered and the results of individual surveys) are saved on the database. Moreover, it has been discussed in page 52 under ‘Conclusion’, In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Future work will include embedding the subjective representations in CXViz and analyzing the differentials between the objective and subjective views of complexity. Such analyses, including both quantitative and qualitative elements, will be conducted to determine what complexity mitigations could have the greatest impact on improved operator performance and overall plant safety.” Here, the comparison or differentials between the objective and subjective view of complexity data being analyzed by the CXBundle software in the CXViz tool i.e. the updated HF concept as ‘visual analysis of a network’ (CXViz enables a visual analysis of the most important contributors in complexity networks and also provides several important connectivity measures of such networks) has been generated by the processor (CXBundle software in the CXViz tool through CXSurvey) includes the result of analysis (or comparison)).
Farzan teaches to generate a prototype based on the updated HF concept; (According to the Specification of current Application, Examiner would interpret ‘prototype’ as a mockup produced by the HSI prototype. Farzan discussed in page 21-22 under section 4.5, Complexity Source Network (CSN) was organized via a Human Supervisory Control (HSC) complexity chain (Figure 6). In the case of a complex environment (NPPs, for example), perceived complexity could be quite high, potentially negatively impacting safe operator performance. For example, many NPPs have redundant systems for safety reasons. However, including a redundant system could double the amount of information available to the operator (including displays and controls), which could increase an operator’s cognitive complexity. To mitigate cognitive complexity, organizational policies and procedures along with information representations in the form of interfaces and displays, can be introduced into the system. The change in display complexity in the original HSC complexity chain to interface complexity has been proposed, to reflect the two-way communication, such as interface complexity derived from controls and displays, which included display font size, number of colors used in the display, or numbers and variety of buttons, levers, etc. Moreover, it has been discussed in page 24 under section 4.6, A network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database. CXViz facilitates the identification of the main contributors to complexity of each CSN (i.e. nodes/links with highest weights and nodes with high number of connections). Therefore, Farzan teaches the prototype based on the updated HF concept “display or interface complexity” (display complexity has been introduced in the form of interfaces and displays), being generated by the CXVIZ (Complexity Visualization) tool to visualize the complexity of each CSN (i.e. nodes/links with highest weights and nodes with high number of connections are contributing in the incident/failure in the plant). This is definitely an example of HSI (Human System Interface) protype based on the updated HF concept (display complexity) because by using the CSN in the CXVIZ tool, the operators are able to interact with the components of the control room in order to control, monitor, and interact with the system).
and Farzan teaches to feedback information of the prototype to the HFE processing device, (Farzan discussed in page 24 under section 4.6, a network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs (Complexity Source Network) for all the incidents included in the HERA database. Here, the prototype (Complexity Source Network (CSN) is based on the HF concept (man-machine concept) being mentioned and this CSN can be visualized in the CXVIZ (Complexity Visualization) tool to view all the incidents of the plant. It has been disclosed in page 44-45 under section 5.2: “In order to gather subjective complexity data from the stakeholders, a digital survey was developed … The Objective C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database and are transformed into CXViz format for further analysis.” Therefore, Farzan teaches the results of individual surveys related to the stakeholders’ opinion on the identified sources of complexity being gathered and saved in the database and this survey result as the feedback information of the prototype (e.g. CSN as discussed above) are transferred or sent to the HFE processing device (CXSurvey tool)). 
wherein Farzan teaches the processor is further configured to execute instructions to investigate using an updated questionnaire of experienced staff members based on the updated HF concept and resulting prototype feedback to the HFE processing device. (Farzan discussed in page 45 under headings ‘Sampling’ and ‘Procedure’, a number of SMEs with NPP operation experience (e.g. operators, instructors, supervisors), as well as NRC reviewers and OEM designers have been identified and are being interviewed. Using CXSurvey, a unique CSN appears based on the ratings provided, and the interviewees are asked to identify important interactions (links) between such sources that they perceive as contributing to accidents or job difficulties. Lastly, each interviewee answers a series of open-ended questions regarding sources of complexity and potential complexity mitigations. Here, it has been discussed the questionnaire (a series of open-ended questions) of experienced staff members NPP operation expert such as, operators, instructors, supervisors, as well as NRC reviewers and OEM designers have been interviewed through the dynamic survey called CXSurvey. In page 44-45 under section 5.2, it has been discussed that a digital survey was developed to gather subjective data, the iPad platform was used for its portability and interactivity. The C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database and are transformed into CXViz format for further analysis. Here, it is considered that the programming code in the CXSurvey tool as the instructions from the computer program (software) being executed to investigate the questionnaire of experienced staff members (because by using CXSurvey, a unique CSN appears based on the ratings provided and the interviewees are asked to identify important interactions or links between such sources they perceived as contributing to accidents or job difficulties, the operators perceived as contributors to their job complexity), which is based on the updated HF concept (the change in display complexity as updated HF concept, in the original HSC complexity chain to interface complexity has been proposed, to reflect the two-way communication, such as interface complexity derived from controls and displays). Moreover, it has been mentioned in page 45 under heading ‘Procedure’, the resultant CSN fed into CXViz for further analysis and a post-survey interview is conducted to understand the rationale behind specific choices made during the survey. Therefore, the resultant CSN as the resulting prototype being fed back to the HFE processing device (CXViz tool)).
and Farzan teaches to further analyze the concepts based on a psychological point of view in cognitive engineering. (Farzan discussed in page 47, that a pilot study was conducted using two NRC ex-operators and one NRC reviewer, the comprehensibility of this part is to improve and to manage the level of cognitive effort required to compare different sources, 6 different categories of sources are used. In Table 7, one of the category can be seen as ‘Cognitive Factors’, these factors unique to individual operators. In page 52 under ‘Conclusion’, it has been disclosed: “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, it is vital not only to identify such sources, but also the disparities between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs and approval of such designs are realistic. Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance.” Therefore, Farzan teaches to further analysis being performed the concepts (e.g. man-machine concept) based on a psychological point of view in cognitive engineering (Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance)).  
However, Farzan does not explicitly teach A design process support system comprising: an HFE processing device including a processor that is configured to perform HFE analysis relating to a plant function, a task, a staff assignment, human reliability, and an operation experience reflection; and a storage device that is configured to store in advance the association of the three combination and the effects of the different combinations, the three combinations including "information" that is information necessary for performance of the task, "control" that is information indicating what type of manipulation device is required for performance of the task, and "staffing" that is information indicating how many workers with what type of skill are necessary for performance of the task; 
McLeod teaches A design process support system comprising: (McLeod discussed in page 7 under heading ‘Investigating the human contribution to incidents’, Industry now has a relatively good and broad awareness of how to apply physical ergonomics in design; i.e., to design, lay out and construct equipment and the working environment in ways that are compatible with the size, strength and sensory capabilities of the expected workforce. The “cognitive ergonomics” in design, i.e., to design and layout equipment and the working environment in ways that support the perceptual and psychological processes involved in understanding the state of the world, reasoning about it and making decisions, assessing risks and formulating plans and intentions about what to do. There is a need to improve awareness of: the psychological and cognitive basis of much of the work performed in operations and how to support these processes by good design; how to get HFE in design right, as well as the value and return on investment that it can deliver. Here, McLeod teaches design process support system).
McLeod teaches An human factors engineering (HFE) processing device including a processor that is configured to perform HFE analysis relating to a plant function, a task, (McLeod discussed in page 338-339, the implementation of HFE must be customized to the needs of the organization and the projects, individual projects want to implement a specific HFE program, in order to implement HFE the processes being replicated, tools, and methods developed by other industries, such as defense, rail, or nuclear power. Capital projects in the oil and gas and some of the other process industries have characteristics with very different from projects in industries such as defense and aerospace, also some major oil and gas projects are also very different from the type of computer-based, software-intensive systems that are the subject of the human-centered design process set out in the International Standard. Here, the “HFE program” is implemented in the “computer-based, software-intensive systems” considered as HFE processing device including a processor (or software), is configured to perform HFE analysis related to a plant function, a task (e.g. oil and gas and other process industries are example of plant and to evaluate/assess the human reliability is example of plant function and task in above example), a staff assignment (McLeod discussed in page 281-283 under heading ‘Job design’), human reliability (McLeod discussed in page 1-6), and an operation experience reflection; (McLeod discussed in page 44 (at last para), any experienced HFE specialist working in a project environment should have the technical and scientific knowledge, as well as the personal and professional skills and experience to be able to provide technical leadership on implementation of HFE. People who are familiar with operations in the oil and gas and process industries will find the examples to reflect on similar situations from their own experience. Further it has been mentioned, in page 348 (at 1st para), many of the larger operating and engineering companies have their own in-house HFE standards and guidelines, they often reflect a company’s particular experience and needs, including learning from incidents they have experienced).
and McLeod teaches a storage device that is configured to store in advance the association of the three combination and the effects of the different combinations, the three combinations including "information" that is information necessary for performance of the task, "control" that is information indicating what type of manipulation device is required for performance of the task, and "staffing" that is information indicating how many workers with what type of skill are necessary for performance of the task; (Under BRI, Examiner would construe the term of claim language “effect” as consequence or influence of three conditions/combination of I, C and S (I=Information, C=Control and S= Staffing). McLeod discussed in page 161-162 under heading ‘Supervisory control’, the concept of a supervisory controller is illustrated on Figure 9.2, that the control system has largely replaced the role of the operator in controlling the process. The controlling operator is the only person directly involved in monitoring and controlling the process. Sensors supply electronic data directly to the control system and it in turn directly and automatically controls the process by acting on equipment. The supervisory controller illustrated on Figure 9.2 has two sets of displays and controls: one set showing the status and allowing interaction with the process, and another set showing the status and allowing interaction with the control system. So, the operators not only need to maintain awareness of the state of the process, they also need to be able to understand the state of the control system, crucially, they need to be able to retain the knowledge and skills to be able to interact with both systems when necessary. The operators need to maintain both the knowledge and the skills to be able to interact with both systems when needed; when the process moves into states that are abnormal, and especially when the abnormality is sudden and unexpected. Here, the information related to the operation of the “supervisory controller” (illustrated on Figure 9.2), is necessary for performance of the task and the type of skill are necessary for performance of the task (mentioned in above example) is, operators need to maintain both the knowledge and the skills to interact with both systems (e.g. displays and controls) when needed within the normal operating parameters, as well as in abnormal states.
	Further, it has been discussed in page 160-161 under heading ‘Supervisory control’, Figure 9.1 illustrates the role of the human operator as a manual controller, figure shows two operators—one in a control room and the other working in the field. A range of sensors integrated into the process equipment provide information to the operators via displays, either in the control room or in local control panels at the equipment. Sensor data is also used to generate alarms if process parameters exceed set limits. Both the control room and the field operator can influence the process by acting on controls; by opening or closing valves, changing pumping rates, heating or cooling process fluids, releasing pressure, or changing the balance of feedstocks and so on. So, the role of both operators is hands on and relies on a lot of communication between them. Here, the example has been provided in this scenario, where the “control” information indicated the manipulation device such as: sensors, alarms, valves, pumps, feedstock etc. are required to influence the process by acting on controls for better performance of the task. Moreover, it has been discussed in page 281-283 under heading ‘Job design’, Operations personnel assigned to work on capital projects will spend much of their time working out how many people are going to be needed to operate and maintain a system, where they will come from and how they will be organized. Operations personnel on project teams make their own assessments of the numbers of people that will be needed separately from the assessment included in financial projections. The estimations are based on comparison with current operations and industry benchmarks. For example, it is common practice to apply rules of thumb based on the number of “control loops” involved in a process control system to estimate how many people will be needed to operate a new control room (e.g. a service predicting the numbers of people needed in a control room using their knowledge of how many people are currently needed in what are considered comparable systems, and the number of control loops in the control system). Here, the operations personnel make their own assessments of the numbers of people, the estimations are based on comparison with current operations and industry benchmarks, as an example the number of “control loops” involved in a process control system, used to estimate how many people are needed to operate a new control room. Therefore, this example indicates about “staffing” information that how many workers are necessary for performance of the task (e.g. estimate number of people needed to operate a new control room).
	It has been discussed McLeod disclosed in page 159 under chapter 9 (1st para of current page): “Modern digital technologies combine superfast processing speeds, vast storage space and highly sophisticated algorithms for processing, searching, and “reasoning” with huge quantities of data … These capabilities have allowed automation to expand beyond simply taking over functions that were previously manual, … cognitive capabilities: detecting information about events that are not completely predictable; reasoning with that information; and making decisions based on the reasoning. These capabilities, combined with high levels of inherent reliability, sophisticated self-monitoring has allowed automation to take over increasingly safety-critical functions, usually delivering high standards of performance.” Finally, it has been discussed in page 238-239 under heading ‘Bow-tie analysis’, a bow-tie analysis is proactive, it specifies in advance the controls the organization intends and expects to be in place to prevent specific threats from materializing. In combination, the controls included in a bow-tie are expected to be sufficient to reduce the risk to a level, to reduce the risk associated with a hazard to a level that is considered to be “as low as reasonably practicable,”. The bow-tie, or series of bow-ties, developed during a capital project become the statement of how the organization intends to prevent the possibility of risk/hazard, the organization that prepares bow-ties should be rigorous in assuring both the effectiveness of the controls on which they choose to rely, as well as the implementation of those controls. Therefore, it can be concluded the digital computer system with superfast processing speeds, vast storage space (i.e. having storage device or memory) and highly sophisticated algorithms for processing instructions related to automation for a modern control system in Oil, Gas, and Process Industries. It has been mentioned that by implementing the ‘Bow-tie analysis’, in advance as a proactive tool and a detailed engineering analysis intended to identify all of the controls expected to be in place to manage the risk associated with specific hazards. Moreover, this Bow-tie analysis has three output or effect such as list of critical equipment or equipment items identified in the bow-tie to act or directly support a control (e.g. blast walls, pressure vessels, sensors and actuators), this scenario clearly indicated about the type of manipulation devices such as: sensors, actuators, alarms, valves, pressure vessels etc. are required to influence the process by acting on controls for better performance of the task. Next output of Bow-tie analysis is list of critical activities or human tasks necessary to assure the integrity of structural or equipment controls. The front-line activities such as inspection, calibration and testing of equipment, critical activities can include planning for operations, as well as the specification, procurement and management of different parts are considered as "information" that is necessary for performance of the task. Finally list of critical positions or the roles—in operations, operations support, maintenance as well as those performed by contractors—identified as being responsible for the performance of critical activities i.e. staffing information indicating the number of workers are necessary for performance of the task).
Therefore, Farzan and McLeod are analogous art because they are related to improve the human factors engineering (HFE) related to the concept based on a psychological point of view in cognitive engineering. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and McLeod to modify of the feedback processing device included with a concept database that stores concepts for different design conditions of Farzan and to include the design process support system performing HFE analysis and designing for Human Reliability in the Oil, Gas, and Process Industries of McLeod. The suggestion/motivation for doing so would have been obvious by McLeod because a range of factors need to be considered in deciding what is the best way to implement an HFE program on a project, includes an HFE program is defined the technical specifications and requirements that should be complied with for a whole variety of design features. The key success factor, is ability to customize the activities and the technical specifications to meet the commercial, contractual, organizational, and technical needs of a specific project. (McLeod disclosed in page 375 under heading “The role of the HFE specialist”). Therefore, it would have been obvious to combine McLeod with Farzan to obtain the invention as specified in the instant claim(s).
	Regarding claim 2, Farzan and McLeod teach The design process support system according to Claim 8, wherein Farzan teaches the processor is configured to execute instructions to: inform of improvement or deterioration of another specification item other than the specification item that the user desires to improve when the processor informs of the concept of the design condition. (Farzan discussed in page 11 (in last para), control room designers are responsible for identifying the error potentials in the design process and are required to conform to the NRC’s design and human factors standards. Therefore, designers should adopt strategies to identify complexity-induced human error potentials within the system and mitigate sources that exacerbate perceived complexity. Large discrepancies in complexity views of control room designers and operators is a serious issue, also some of the potential sources for human error may not be considered in the design. The effects of such disparity was apparent in the “Three Mile Island incident” in which ambiguous control room instruments and indicators resulted in failure of plant operators to recognize the problematic situation (i.e., operators were not aware of a stuck-open pilot-operated relief valve (PORV) that caused a large amount of coolant to escape, because large amount of irrelevant, misleading or incorrect information had been presented to the operators). Here, the example provided above (Three Mile Island incident) indicated or informed about the deterioration (or failure of the plant) of the specification items such as the ambiguous control room instruments and the large amount of irrelevant, misleading or incorrect provided through Human-System Interfaces (HSI).
Moreover, in page 21-22 under section 4.5, it has been discussed the CSN was organized via a Human Supervisory Control (HSC) complexity chain (Figure 6). The HSC chain identifies environmental complexity as the objective state of complexity that exists in the world and cognitive complexity as the complexity perceived by a human operator. In the case of a complex environment (NPPs, for example), perceived complexity could be quite high, potentially negatively impacting safe operator performance … However, including a redundant system could double the amount of information available to the operator (including displays and controls), which could increase an operator’s cognitive complexity. To mitigate cognitive complexity, organizational policies and procedures along with information representations in the form of interfaces and displays, can be introduced into the system …The original HSC complexity chain (Figure 7) contained a display complexity category, which considered the complexities offered by visualizations found in displays, including visual, aural, and haptic … Thus, we propose to change display complexity in the original HSC complexity chain to interface complexity, to reflect this two-way communication. Interface complexity is the complexity derived from controls and displays, which could include display font size, number of colors used in the display, or numbers and variety of buttons, levers, etc.” Moreover, it has been discussed in page 52-53 under ‘Conclusion’, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Here, user/operators are able to perform the visual analysis of important contributors in complexity networks through the CXViz tool by using complexity analysis software bundle (CXBundle) was developed to improve the network visualization in the power plant. Therefore, it is understood that the user desires to improve the specification item (display complexity offered by visualizations found in displays) being informed by the system (CXViz tool, when analysis or investigation being done by the CXSurvey) other than the specification item (cognitive complexity) that when the processor (CXBundle software) informs of the concept of the design condition (display font size, number of colors used in the display, or numbers and variety of buttons, levers, etc. being added/implemented in the display design).
Regarding claim 9, Farzan teaches a user feedback processing device that is configured to include a concept database that stores concepts for different design conditions, (Under BRI, Examiner would interpret the “design conditions” as plant design conditions or constraints while considering the “man-machine concept” (according to Specification of current application at para [0055]). Farzan discussed in page 6-7 under section 2.1: “The Nuclear Regulatory Commission (NRC) maintains several incident report databases that could be used as plausible resources to discover the systematic factors or sources of complexity, including human error, which led to previous accidents. This concept is further explored … the influence of the subjective views of the humans involved in preparation of such incident reports …”. In page 14-15 under section 4.2, it has been discussed, several NRC-maintained incident databases, including Human Event Repository and Analysis (HERA) were parsed for complexity-related operator mistakes and errors. HERA is an incident report database designed to make available empirical human performance as well as system’s fault data from 22 commercial nuclear plant incidents. For example, they all reflect human performance considerations, and report a common cause failure. HERA database was originally designed by NRC researchers to support their Human Reliability Analysis (HRA) research. Each incident in HERA is broken down into hundreds of sub-events that provide the chronological sequence of human, equipment and off-plant sub-events. An enormous amount of detailed information regarding human performance insights as well as a timeline of events, makes possible a systematic analysis to identify a chronological progression of human actions, inactions and interactions within the plants. Here, Farzan discussed about the “concept database” as “HERA incident report database” that stores concepts (man-machine concept) i.e. HERA database reflected human performance considerations and reported a common cause failure by human performance and system’s fault data from 22 commercial nuclear plant incidents. The detailed information regarding human performance insights as well as a timeline of events, chronological progression of human actions, inactions and interactions within the plants, indicated about the different design conditions of the plant. Moreover, it has been disclosed in page 24 under section 4.6: “A network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database.” Therefore, Farzan teaches a user feedback processing device as “network visualization and analysis tool called CXVIZ” that is configured to include a concept database “HERA database”).
Farzan teaches the concepts including specification items and  2Application No.: 16/311,292Docket No.: P181306US00information indicating an improvement or deterioration of the specification items so as to be associated with each other; (Applicant of this current Application mentioned about “specification item” at para [0055] “man-machine concept” as one of the concept, therefore Examiner would interpret an improvement10 needed for the specification item that is related to the “man-machine concept” or interaction between the operator and machine. Farzan discussed in page 1-2, under ‘Introduction’, Although advanced technologies may enable a more efficient working environment and provide more functionality, they may introduce additional complexity to the NPP operations, the fields of Human-Computer Interaction (HCI) and Human Factors (HF) needed to consider to have a clear prescription of ‘how’ and ‘what’ information be visualized in displays. Modern and computerized control rooms may challenge human operators’ cognitive abilities by presenting information in complex ways. It is critical that new reactor control rooms are designed and built with the cognitive needs of operators at the forefront. Therefore, Farzan mentioned about objective of this research is to identify factors that contribute to complexity in new and advanced nuclear power plant systems and Human-System Interfaces (HSI) i.e. to understand the sources of complexity in predicting human reliability in HSIs of NPP control rooms are essential factors and therefore are considered as concepts (complexity in new and advanced nuclear power plant systems and Human-System Interfaces (HSI)) included as the specification items. It has been discussed in page 11 (in last para), control room designers are responsible for identifying the error potentials in the design process and are required to conform to the NRC’s design and human factors standards. Therefore, designers should adopt strategies to identify complexity-induced human error potentials within the system and mitigate sources that exacerbate perceived complexity. Large discrepancies in complexity views of control room designers and operators is a serious issue, also some of the potential sources for human error may not be considered in the design. The effects of such disparity were apparent in the “Three Mile Island incident” in which ambiguous control room instruments and indicators resulted in failure of plant operators to recognize the problematic situation (i.e., operators were not aware of a stuck-open pilot-operated relief valve (PORV) that caused a large amount of coolant to escape, because large amount of irrelevant, misleading or incorrect information had been presented to the operators). Here, the example provided above (Three Mile Island incident) indicated the deterioration (or failure of the plant) of the specification items such as the ambiguous control room instruments and the large amount of irrelevant, misleading or incorrect provided through Human-System Interfaces (HSI), was clear indication or information related to the deterioration of specification items (NPP control room environment and HSI)). 
and Farzan teaches to include a feedback processor configured to generate an HF concept based on an operation experience in the concepts, constraints of a plant, and a past operation experience at similar plants based on the results of the HFE analysis; (Under BRI, Examiner would interpret the “constraints of a plant” as plant design conditions or constraints while considering the “man-machine concept” or Human Factor/HF concept. Farzan discussed in page 14-15 under section 4.2 about HFE analysis on operation experience in the concepts (i.e. man-machine concept), constraints of a plant, and a past operation experience at similar plants or in NPP plant i.e. HERA database reflected human performance considerations and reported a common cause failure by human performance and system’s fault data from 22 commercial nuclear plant incidents. The detailed information regarding human performance insights as well as a timeline of events, chronological progression of human actions, inactions and interactions within the plants, indicated about the HF concept, constraints of a plant and past operation experience as well. It has been disclosed in page 19 under section 4.4, it has been disclosed “The identification of interactions between the sources of complexity is important in order to understand the overall complexity of the NPP control room environment. Due to the richness of incident information included in the HERA database, the interconnections between NPP sources of complexity can be represented and explored via a network representation. A Complexity Source Network (CSN) was used to represent the identified sources of complexity and their interrelations for each incident (Figure 4). In a CSN, nodes represent sources of complexity and links between two nodes represent the interactions between the sources.” Moreover, it has been discussed in page 24 and 29 that a network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database. A software package called CXBundle was developed that includes the CXVIZ tool. Here, an example of HF concept as “Complexity Source Network (CSN)” was generated to represent the identified sources of complexity and their interrelations for each incident. In a CSN, nodes represent sources of complexity and links between two nodes represent the interactions between the sources. These interactions are captured as the co-occurrence of those sources within a single sub-event in a particular incident. Therefore, it is understood that the software (CXBundle developed in the CXVIZ tool) as the feedback processor, generated the HF concept as CSN, which is based on an operation experience in the ma-machine interaction/concept, constraints of a plant, and a past operation experience at similar plants (NPP plant) based on the results of the HFE analysis (as discussed above)).
wherein further Farzan teaches the processor is configured to execute instructions to investigate using a questionnaire of experienced staff members and analyze the concepts based on a psychological point of view in cognitive engineering; (Farzan disclosed in page 52 under ‘Conclusion’ (at last para): “In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. It has been discussed in page 14 under section 4.1: “One of the most important goals of this research is to identify the factors that contribute to complexity in NPP control rooms (research question 1) … an online questionnaire was designed to obtain data from operators in terms of what they perceived as contributors to their job complexity. Finally, several subject matter experts (SMEs) were identified and interviewed to offer their opinion on sources of complexity. The qualitative analysis of gathered data led to the generation of an initial list of complexity sources in NPP control rooms.” Here, the complexity analysis software bundle (CXBundle) was developed in the network visualization and analysis tool called CXViz in order to facilitate this investigation and analysis. Therefore, it is considered that the programming code of CXBundle as the instructions from the computer program (software) being executed to investigate the questionnaire of experienced staff members (operators perceived as contributors to their job complexity). Moreover, it has been disclosed in page 52 under ‘Conclusion’ (at 1st para): “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, … Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance.” Therefore, Farzan teaches the concepts (human cognitive limitations by presenting information in complex ways) being analyzed based on a psychological point of view in cognitive engineering (because systematic analyses on literature review and operator interviews led/helped to understand the human performance i.e. psychological point of view in cognitive engineering)).
and Farzan teaches to compare the concepts with each other, the concepts including a result of analysis by the processor, (Farzan discussed in page 52 under ‘Conclusion’, a methodology to study objective and subjective complexity in NPP control rooms is proposed in this paper, in order to mitigate important complexity sources that contribute to human performance, it is vital to identify such sources, and the disparities/differences between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs. In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Future work will include embedding the subjective representations in CXViz and analyzing the differentials between the objective and subjective views of complexity. Such analyses, including both quantitative and qualitative elements, will be conducted to determine what complexity mitigations could have the greatest impact on improved operator performance and overall plant safety.” Further, it has been discussed in page 44-45 under section 5.2, C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database. Here, the C programming language was used to develop a tool called CXSurvey, therefore it is understood this programming language used in a tool or computer system i.e. the processor of the computer updated the survey result or concept. The objective and subjective complexity sources related to NPP control rooms being analyzed/compared by the CXBundle software in the CXViz tool. Therefore, the concepts (objective and subjective views of complexity) being analyzed or compared with each other that include a result of analysis (surveys are performed in CXSurvey, as discussed) by the computer processor (e.g. CXBundle software in the CXViz tool through CXSurvey)). 
Farzan teaches determine concept of a design condition from the results of comparisons is either an improvement item for one user or common to a plurality of other users based on human reliability analysis, the at least one concept having an influence on the specification item that a user desires to improve, (Farzan disclosed in page 52 under ‘Conclusion’: “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, it is vital not only to identify such sources, but also the disparities between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs and approval of such designs are realistic. Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance. Network representation was used to identify the interconnections between such sources.” Here, the comparison or disparities between the objective and subjective complexity sources being considered in the Next generation NPP control rooms which helped to mitigate important complexity sources that contribute to human performance. This is the concept having an influence on the specification item (human performance or human cognitive limitations) that a user desires to improve (because systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance)). 
and Farzan teaches urge the one user to perform training when determining the concept is the improvement item for the one user; (Under BRI, Examiner would construe the concept as “HF concept”, which is an improvement item in this claim limitation. Farzan discussed in page 75 under heading ‘Conclusions and Recommendations’, many of the root causes of the Salem incident ultimately stemmed from improper mindsets and attitudes. Operators were trained just effectively enough to be able to follow specific procedures, but were not given sufficient training to be able to really understand situations. In most cases, this level of training was sufficient since the operators only really needed to be able to find the correct procedures based on the plant state; however, in this instance, it kept the crew from more effectively dealing with some of the issues and led to some of the complications in this event. The management should understand that an event happens often and some recurring situations might happen, should really be treated as emergency situations, therefore operators should be given sufficient training to be able to understand and correct the causes of issues that could arise during events (e.g. Salem incident, as mentioned above). It is understood that accidents or situations urged one user/operator to perform training when determining the HF concept is the improvement item, user wants to improve (i.e. human factor related to required training to handle an accident/situation)).
wherein Farzan teaches the feedback processor is further configured to update the concept database and generate an updated HF concept based on the results of the comparison; (Farzan disclosed in page 44-45 under section 5.2: “In order to gather subjective complexity data from the stakeholders, a digital survey was developed. Since the survey interview was used as the main method to gather subjective data, the iPad platform was used for its portability and interactivity. The Objective C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database …”. Here, the C programming language was used to develop a tool called CXSurvey, therefore it is considered this programming language used in a tool or computer system i.e. the processor of the computer updated the survey result or concept (e.g. stakeholders’ opinion on the identified sources of complexity is gathered and the results of individual surveys) are saved on the database. Moreover, it has been discussed in page 52 under ‘Conclusion’, In order to facilitate this investigation and analysis, a complexity analysis software bundle (CXBundle) was developed that includes a network visualization and analysis tool called CXViz and a dynamic survey called CXSurvey. CXViz not only enables a visual analysis of the most important contributors in complexity networks, but also provides several important connectivity measures of such networks. Future work will include embedding the subjective representations in CXViz and analyzing the differentials between the objective and subjective views of complexity. Such analyses, including both quantitative and qualitative elements, will be conducted to determine what complexity mitigations could have the greatest impact on improved operator performance and overall plant safety.” Here, the comparison or differentials between the objective and subjective view of complexity data being analyzed by the CXBundle software in the CXViz tool i.e. the updated HF concept as ‘visual analysis of a network’ (CXViz enables a visual analysis of the most important contributors in complexity networks and also provides several important connectivity measures of such networks) has been generated by the processor (CXBundle software in the CXViz tool through CXSurvey) includes the result of analysis (or comparison)).
Farzan teaches to generate a prototype based on the updated HF concept; (According to the Specification of current Application, Examiner would interpret ‘prototype’ as a mockup produced by the HSI prototype. Farzan discussed in page 21-22 under section 4.5, Complexity Source Network (CSN) was organized via a Human Supervisory Control (HSC) complexity chain (Figure 6). In the case of a complex environment (NPPs, for example), perceived complexity could be quite high, potentially negatively impacting safe operator performance. For example, many NPPs have redundant systems for safety reasons. However, including a redundant system could double the amount of information available to the operator (including displays and controls), which could increase an operator’s cognitive complexity. To mitigate cognitive complexity, organizational policies and procedures along with information representations in the form of interfaces and displays, can be introduced into the system. The change in display complexity in the original HSC complexity chain to interface complexity has been proposed, to reflect the two-way communication, such as interface complexity derived from controls and displays, which included display font size, number of colors used in the display, or numbers and variety of buttons, levers, etc. Moreover, it has been discussed in page 24 under section 4.6, A network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs for all the incidents included in the HERA database. CXViz facilitates the identification of the main contributors to complexity of each CSN (i.e. nodes/links with highest weights and nodes with high number of connections). Therefore, Farzan teaches the prototype based on the updated HF concept “display or interface complexity” (display complexity has been introduced in the form of interfaces and displays), being generated by the CXVIZ (Complexity Visualization) tool to visualize the complexity of each CSN (i.e. nodes/links with highest weights and nodes with high number of connections are contributing in the incident/failure in the plant). This is definitely a HSI (Human System Interface) protype based on the updated HF concept (display complexity) because by using the CSN in the CXVIZ tool, the operators are able to interact with the components of the control room in order to control, monitor, and interact with the system).
and Farzan teaches to feedback information of the prototype to the HFE processing device, (Farzan discussed in page 24 under section 4.6, a network visualization and analysis tool called CXVIZ (Complexity Visualization) was developed to visualize the CSNs (Complexity Source Network) for all the incidents included in the HERA database. Here, the prototype (Complexity Source Network (CSN) is based on the HF concept (man-machine concept) being mentioned and this CSN can be visualized in the CXVIZ (Complexity Visualization) tool to view all the incidents of the plant. It has been disclosed in page 44-45 under section 5.2: “In order to gather subjective complexity data from the stakeholders, a digital survey was developed … The Objective C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database and are transformed into CXViz format for further analysis.” Therefore, Farzan teaches the results of individual surveys related to the stakeholders’ opinion on the identified sources of complexity being gathered and saved in the database and this survey result as the feedback information of the prototype (e.g. CSN as discussed above) are transferred or sent to the HFE processing device (CXSurvey tool)). 
wherein Farzan teaches the processor is further configured to execute instructions to investigate using an updated questionnaire of experienced staff members based on the updated HF concept and resulting prototype feedback to the HFE processing device. (Farzan discussed in page 45 under headings ‘Sampling’ and ‘Procedure’, a number of SMEs with NPP operation experience (e.g. operators, instructors, supervisors), as well as NRC reviewers and OEM designers have been identified and are being interviewed. Using CXSurvey, a unique CSN appears based on the ratings provided, and the interviewees are asked to identify important interactions (links) between such sources that they perceive as contributing to accidents or job difficulties. Lastly, each interviewee answers a series of open-ended questions regarding sources of complexity and potential complexity mitigations. Here, it has been discussed the questionnaire (a series of open-ended questions) of experienced staff members NPP operation expert such as, operators, instructors, supervisors, as well as NRC reviewers and OEM designers have been interviewed through the dynamic survey called CXSurvey. In page 44-45 under section 5.2, it has been discussed that a digital survey was developed to gather subjective data, the iPad platform was used for its portability and interactivity. The C programming language was used to develop a tool called CXSurvey. Using this tool, stakeholders’ opinion on the identified sources of complexity could be gathered. The results of individual surveys are saved on a database and are transformed into CXViz format for further analysis. Here, it is considered that the programming code in the CXSurvey tool as the instructions from the computer program (software) being executed to investigate the questionnaire of experienced staff members (because by using CXSurvey, a unique CSN appears based on the ratings provided and the interviewees are asked to identify important interactions or links between such sources they perceived as contributing to accidents or job difficulties, the operators perceived as contributors to their job complexity), which is based on the updated HF concept (the change in display complexity as updated HF concept, in the original HSC complexity chain to interface complexity has been proposed, to reflect the two-way communication, such as interface complexity derived from controls and displays). Moreover, it has been mentioned in page 45 under heading ‘Procedure’, the resultant CSN fed into CXViz for further analysis and a post-survey interview is conducted to understand the rationale behind specific choices made during the survey. Therefore, the resultant CSN as the resulting prototype being fed back to the HFE processing device (CXViz tool)).
and Farzan teaches to further analyze the concepts based on a psychological point of view in cognitive engineering. (Farzan discussed in page 47, that a pilot study was conducted using two NRC ex-operators and one NRC reviewer, the comprehensibility of this part is to improve and to manage the level of cognitive effort required to compare different sources, 6 different categories of sources are used. In Table 7, one of the category can be seen as ‘Cognitive Factors’, these factors unique to individual operators. In page 52 under ‘Conclusion’, it has been disclosed: “Next generation NPP control rooms may challenge human cognitive limitations by presenting information in complex ways. In order to mitigate important complexity sources that contribute to human performance, it is vital not only to identify such sources, but also the disparities between the objective and subjective complexity sources to ensure that complexity considerations in the NPP control room designs and approval of such designs are realistic. Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance.” Therefore, Farzan teaches to further analysis being performed the concepts (e.g. man-machine concept) based on a psychological point of view in cognitive engineering (Systematic analyses of previous incidents, an extensive literature review and operator interviews led to the generation of potential sources of complexity that contribute to human performance)).  
However, Farzan does not explicitly teach A design process support system comprising: an human factors engineering (HFE) processing device including a processor that is configured to perform HFE analysis relating to plant function, a task, a staff assignment, human reliability and an operation experience reflection; 
McLeod teaches A design process support system comprising: (McLeod discussed in page 7 under heading ‘Investigating the human contribution to incidents’, Industry now has a relatively good and broad awareness of how to apply physical ergonomics in design; i.e., to design, lay out and construct equipment and the working environment in ways that are compatible with the size, strength and sensory capabilities of the expected workforce. The “cognitive ergonomics” in design, i.e., to design and layout equipment and the working environment in ways that support the perceptual and psychological processes involved in understanding the state of the world, reasoning about it and making decisions, assessing risks and formulating plans and intentions about what to do. There is a need to improve awareness of: the psychological and cognitive basis of much of the work performed in operations and how to support these processes by good design; how to get HFE in design right, as well as the value and return on investment that it can deliver. Here, McLeod teaches the design process support system). 
McLeod teaches an human factors engineering (HFE) processing device including a processor that is configured to perform HFE analysis relating to a plant function, a task, (McLeod discussed in page 338-339, the implementation of HFE must be customized to the needs of the organization and the projects, individual projects want to implement a specific HFE program, in order to implement HFE the processes being replicated, tools, and methods developed by other industries, such as defense, rail, or nuclear power. Capital projects in the oil and gas and some of the other process industries have characteristics with very different from projects in industries such as defense and aerospace, also some major oil and gas projects are also very different from the type of computer-based, software-intensive systems that are the subject of the human-centered design process set out in the International Standard. Here, the “HFE program” is implemented in the “computer-based, software-intensive systems” considered as HFE processing device including a processor (or software), is configured to perform HFE analysis related to a plant function, a task (e.g. oil and gas and other process industries are example of plant and to evaluate/assess the human reliability is example of plant function and task in above example), a staff assignment (McLeod discussed in page 281-283 under heading ‘Job design’), human reliability (McLeod discussed in page 1-6), and an operation experience reflection; (McLeod discussed in page 44 (at last para), any experienced HFE specialist working in a project environment should have the technical and scientific knowledge, as well as the personal and professional skills and experience to be able to provide technical leadership on implementation of HFE. People who are familiar with operations in the oil and gas and process industries will find the examples to reflect on similar situations from their own experience. Further it has been mentioned, in page 348 (at 1st para), many of the larger operating and engineering companies have their own in-house HFE standards and guidelines, they often reflect a company’s particular experience and needs, including learning from incidents they have experienced);
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farzan, McLeod and further in view of "Human Factors Engineering Program Review Model" by J. M. O’Hara et al. (hereinafter O’Hara) (IDS submitted on 03/21/2019).
Regarding claim 7, Farzan and McLeod teach The design process support system according to Claim 8, further O’Hara teaches a verification processing device that is configured to generate a final plant by performing a final HSI design, to generate a final operation guidelines, to generate a final training program, (O’Hara disclosed in page 86 under section 11.4.3.3, it has been discussed that “The testbed’s environmental fidelity should be represented with high physical fidelity … for example … computers, and communications equipment should be represented in validation tests.” Here, validation task (employing ISV) get performed to measures plant performance, personnel task performance and computers, communication equipment, tools have been recommended to perform validation tests. Therefore, O’Hara teaches the verification processing device where device/tool (computers, communications equipment) are used to perform validation test on design/plant. In page 74 at 2nd paragraph: “Many design documents (e.g., ISO 11064) recommend conducting V&V throughout the design process. NUREG-0711 agrees with that recommendation, but with these activities being called “HSI Tests and Evaluations” (see the HSI Design element, Section 8.4.6). As such, they are distinguishable from V&V since they are activities whereby issues on HSI subsystem design (such as the coding techniques used in the alarm system) are explored and evaluated. V&V, as used in NUREG-0711, is considered a test that final design requirements are met.” Here, V&V is verification and validation evaluations are performed on HSI design and final plant/design get generated. O’Hara 1 discussed about HFE guidelines in page 83 under section 11.4.2.3: “the objective of the HFE Design Verification review is to evaluate the applicant’s verification that the design of the HSIs conforms to HFE guidelines. The applicant should base the criteria used for HFE Design Verification on HFE guidelines. Applicants should identify a subset of guidelines appropriate to a specific design based on the HSI characterization.” Here, a final operation guideline has been indicated when HFE Design Verification is performed on the design of the HSIs and conforms the HFE guidelines. Applicant will use this HFE guidelines as a base to perform the HFE Design Verification, where subset of guidelines is identified to a specific design based on the HSI characterization. O’Hara disclosed in page 103 under section 13.2: “The NRC staff uses the review criteria in this section to verify that the applicant prepared a human performance monitoring program … The applicant may incorporate this monitoring program into their problem identification and resolution program and their training program.” It has been mentioned in page 104 at bullet point 3: “degradations in performance can be detected and corrected before they compromise plant safety (e.g., by use of the plant’s simulator during periodic training exercises)”. Here, a final training program has been indicated when applicant/user review criteria for ‘performance monitoring program’, cause of performance degradation and failures, undertaking corrective actions should be included in the final training program for better work environment in future). 
O’Hara teaches to compare actual measurement values of the final plant, the final operation guidelines, and the final training program with the specification values, (O’Hara disclosed in page 99 under section 12.4.1 at bullet point 2: “The applicant should compare the final HSIs, procedures, and training with the detailed description of the design to verify that they conform to the planned design resulting from the HFE design process and V&V activities. This verification should compare the actual HSI, procedures, and training materials to design descriptions and documents.” Here, the final HSIs, procedures means final plant/design and operation guidelines respectively. Moreover, in page 90 Table 11-2, ‘Basis for Performance Criteria’, where performance of the integrated system is compared with a quantified performance requirement, with a criterion established using a benchmark system and with a criterion using many predecessor systems. In page 6 under section 9.3: “The products of the applicant’s procedure development program are the generic technical guidelines, the procedure writers’ guides, and the full set of plant procedures. This material should conform to the acceptance criteria specified in SRP …”. Here, SRP is Standard Review Plan (according to Acronyms in page xvi), the acceptance criteria specified by the applicant which contains full set of plant procedures, generic technical guidelines. It is assumed that the specification values or any predetermined range/acceptance criteria might be documented/saved for measuring the performance of the plant or compare the final design with actual design. Therefore, final plant, the final operation guidelines, and the final training program get compared through V&V activities and acceptance criteria/ specification values with the actual design or predecessor systems, procedures, and training materials), 
and O’Hara teaches to determine that the final measurement value is valid when the comparison result is within a predetermined range (O’Hara discussed about predetermined range as acceptable lists in page 64 in bullet point 3 under section ‘Review Criteria’ (which emphasize accepted human factors engineering principles): “The applicant should develop a writer’s guide to establish the process for developing technical procedures that are complete, accurate, consistent, … and specifying acceptable lists of abbreviations/acronyms and terms to be used”. It has been stated in page 74-75 under section 11.3: “The product of the applicant’s V&V program is a completed design that is verified and validated … the complete set of detailed scenarios for ISV (and how they were identified through the Sampling of Operational Conditions), performance measures, and acceptance criteria”. In page 83 under section 11.4.2.3 at bullet point 1: “Applicants should identify a subset of guidelines appropriate to a specific design based on the HSI characterization; at bullet point 2: “Procedures for comparing the characteristics of the HSIs with HFE guidelines for (1) the defined sampling of operational conditions … Procedures for determining for each guideline whether the HSI is "acceptable" … A judgment that an HSI is “acceptable” should be made only if compliance is total, i.e., only if every instance of the item is fully consistent with the criteria established by the HFE guidelines”. Here, it is assumed that ‘final measurement value’ is specified in HFE guidelines, where the applicant identifies a subset of guidelines that is appropriate to a specific HSI design. The acceptable lists/acceptance criteria got identified in applicant’s V&V program are assumed as predetermined range, when comparing the characteristics of the HSIs with HFE guidelines to determine the HSI is "acceptable", i.e. the final measurement value of HSI design get compared according to HFE guideline’s acceptable lists/acceptance criteria and becomes valid when it got determined the comparison result or final HSI/design is "acceptable").
Therefore, Farzan, McLeod and O’Hara are analogous art because they are related in performing analytical study/analysis on the plant functionality in order to improve operator’s operation experience. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan, McLeod and O’Hara before him or her to modify the design process support system to perform the analysis on a plant function of Farzan and McLeod, to include the verification processing device configured to generate a final plant by performing a final HSI design and final operation guidelines of O’Hara. The suggestion/motivation for doing so would have been obvious by O’Hara because the verification processing device being used to perform validation test on design/plant (because by employing ISV the plant performance, personnel task performance and computers, communication equipment, tools have been recommended to perform the validation tests) (O’Hara disclosed in page 86 under section 11.4.3.3). Therefore, it would have been obvious to combine O’Hara with Farzan, McLeod to obtain the invention as specified in the instant claim(s).

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Human factors approach for evaluation and redesign of human–system interfaces of a nuclear power plant simulator” by Paulo V.R. Carvalho et al. disclosed about human factors/ergonomics approach in the modernization of analog instrumentation and control systems of the existing nuclear power plants. Using a cognitive task analysis (CTA) approach, operators working on an advanced control room of a nuclear power plant digital simulator being observed and it has been noted several opportunities for improvement in the human/system interfaces related to the graphics design, alarm systems and procedure integration. Cognitive task analysis (CTA) based on field studies (observation, interviews, scenario evaluation) is the methodological framework used to evaluate the performance in the HSI. A redesigned prototype was constructed as an alternative to the current simulator and hardcopy procedure manuals. The design improves upon the graphical layout of system information and provides better integration of procedures, automation and alarm systems. The design was validated by expert opinion and a scenario-based comparison.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148